Title: Thomas Jefferson’s Memorandum of a Meeting of the Heads of the Executive Departments, 9 March 1792
From: Jefferson, Thomas
To: 

 

[1]792. Mar. 9. A Consultation at ⊙.

present H[amilton] K[nox] &J[efferson].
1. Subject. Kirkland’s letter. British idea of a new line from Genesee to Ohio. see extract on another paper.
deputation of 6. nations now on their way here. their dispositions doubtful. Street, a Connecticut man, a great scoundrel coming with them. ¼ of the nation agt us. other ¾ qu.
agreed they should be well treated, but not overtrusted.
Pond’s report. Stedman’s report. these two persons hd bn to Niagara, where they had much conversation with Colo. Gordon, commandg officer. he sd he had relation of St Clair’s defeat from a sensible Indn who assured him the Indns had 50. killed & 150. wounded. they were commanded by Simon Girthy, a renegado white from Virginia or Pennsylvania. He sd the Indns were right, that we shd find them a powerful enemy, they were improving in war, did you ever before hear, says he of Indns being rallied 3. times? (this rallying was nothing more than the returns on the 3 charges with bayonets made by our troops, which produced a correspondent retirement of the Indns but not a flight.) that we should never have peace of the Indns but thro’ the mediation of Britain. that Britn must appt one Comm[issione]r the U.S. one, the Indns one: a line must be drawn, & Britn guarantee the line & peace. Pond says the British have a project of settling 1000 fam[ilies] at the Illinois. that Capt. Stevenson, who was here some time ago, & who came over with Govr Simcoe, was sent here to Hammond to confer about these matters. (Stevenson staid here 5. days & we know was constantly with Hammond) Colo. Gordon refused to let Pond and Stedman go on. they pretended private business, but in reality had been sent by the President to propose peace to the North Wn Indns.
H[amilton] doubts Pond’s truth & his fidelity, as he talks of a close intimacy with Colo. Gordon.
J[efferson] observes that whether Pond be faithful or false, his facts are probable, because not of a nature to be designedly communicated if false. besides they are supported in many points from other quarters.

It seems that the English exercise jurisdiction over all the country South of the Genisee, & their idea appears, to have a new line along that river, then along the Allegeney to Fort Pitt, thence due West or perhaps along the Indn lines to the Missisipi, to give them access to the Mississippi. H[amilton] here mentd that Hammond in a conversation with him had spoke of settling our incertain boundary from the lake of the wood due West to the Missi., by substituting from the lake of the wood in a streight line to the head of the Missi.
Agreed unâ voce never to admit British mediation.
H[amilton] proposed that a summary statement of all the facts we are possessed of relative to the aid by the British to the Indns be made & delivered to Pinkney to form a representation on it to the C[our]t of London.
J[efferson] observed it wd be proper to possess mister Pinkney of all facts, that he m[us]t at all times be able to meet the Brit. Min. in conversation, but that whether he shd make a representation or not, in form, dependd on another questn Whether it is better to keep the negociation here, or transfer it there? for that certainly any proceedg there wd slacken those here & put it in their power gradually to render them the principal. the Pr[esident] was of opn the negociation shd be kept here by all means.
Shall any thing be said here to Hammond. J[efferson]. no. there is no doubt but the aids given by subordinate officers are with secret approbation of their court. a feeble complt to Hammond then will not change their conduct, & yet will humiliate us.
Qu. proposd by Pr[esident]. shall a person be sent to the N. Western Indns by the way of Fort Pitt & Vincennes to propose peace? K[nox] observed that such a person cd at this season be at Vincennes in 25. days & recommended one Trueman, & that he shd from Ft Washington take some of the Indn prisoners as a safeguard. agreed nem[ine] con[tradicente] but the person to be further considd of.
Qu. shall a 2d deputation be procured from the Indns now expected here, to go to same place on same object. H[amilton]. no. it will shew too much earnestness. J[efferson]. no for same reason, & because 2 deputations independt of each other might counterwork each other. Pr[esident]. no for the last reason.
J[efferson] proposed taking a small post at Presque isle. 1. to cut off communication betw. 6. natns & Westn Indns. 2. to vinour

right by possession. 3. to be able to begin a naval preparation. H[amilton] contra. it will certainly be attacked by Eng. & bring on war. we are not in a condition to go to war—K[nox] as usual with H[amilton]. Pr[esident]. whenever we take post at Presq. isle it must be by going in great force, so as to establish ourselves completely before an attack can be made, & with workmen & all materials to create a fleet instanter: & he verily beleives it will come to that.
Brant says he has resigned his Eng. commission & means to become entirely an Indn & wishes to head & unite all the Indns in a body.
The Pr[esident]’s answer to St Clair’s letter of resignation considered. it was drawn by Knox. the passage was now omitted to which I objected in my note to the Pr[esident] of Mar. 2. K[nox] wished to insert something like an approbation of all his conduct by the Pr[esident]. I said if the Pr[esident] approvd all his conduct it wd be right to say so. Pr[esident] sd he hd always disapprovd of two things 1. the want of information. 2. not keepg his army in such a position always as to be able to display them in a line behind trees in the Indn manner at any moment. K[nox] acquiesced, & the letter was alterd to avoid touching on any thing relative to the action, unless St Clair shd chuse to retain a clause acknolegg his zeal that day.
The future commander talked of.
Pr[esident] went over all the characters, viz. Morgan. No head. health gone. Speculator.
Wayne. brave & nothing else. deserves credit for Stony pt but on another occasion run his head agt a wall where success was both impossible & useless.
Irwin. does not know him. has formd a midling opinion of him. H[amilton]. he never distingd himself. all that he did during war was to avoid any censure of any kind.
Wilkinson. brave, enterprising to excess, but many unapprovable points in his character.
Lee. a better head & more resource than any of them. but no economy, & being a junior officer, we shd lose benefit of good seniors who wd not serve under him.
Pinkney. sensible. tactician. but immersed in business, has refused other appointments & probably will refuse this or accept with reluctance.

Pickings. Genl Pinkney recommends him for Southern command if necessary. sensible, modest, enterprising, & judicious. yet doubtful if he is equal to commd of 5000. men. wd be an untried undertaking for him.
J[efferson] mentd Sumpter. K[nox] intimated he must be commander in chief or nothing. incapable of subordination.
nothing concluded.
Qu. proposed. shall we use Indns agt Indns & particularly shall we invite the 6. natns to join us. K[nox] agreed there were but 36. of them who joined the enemy last year, & that we cd not count on more than the Cornplanter & 200 to join us. J[efferson] agt employing Indns. dishonorable policy—he hd rathr let 36. take the other side than have 200. on ours. H[amilton] disliked employing them. no dependance—barbarians, treach. K[nox] for employing 500.
Pr[esident]. they must be employed with us or they will be against us. perhaps immaterial as to 6. nations but material as to Southern. he would use them to scour round the army at a distance. no small parties of enemy could approach thro. them to discover our movements. He wd notwithstanding take same precautions by our own men, for fear of infidelity. expensive, discontented, insubordinate. Conclusion. they shall not be invited, but to be told that if they cannot restrain their young men from taking one side or the other, we will receive & employ them.
